         Case 2:19-cr-00213-KJD-NJK Document 62 Filed 07/29/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Michael Allen Souza

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                               Case No. 2:19-cr-00213-KJD-NJK

11                  Plaintiff,                           STIPULATION FOR EXTENSION OF
                                                           TIME TO FILE DEFENDANT’S
12          v.
                                                          REPLY TO THE GOVERNMENT’S
13   MICHAEL ALLEN SOUZA,                                     RESPONSE TO MOTION
                                                                   TO DISMISS
14                  Defendant.                                   (Second Request)
15
16          IT    IS    HEREBY        STIPULATED        AND      AGREED,      by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Brian Y. Whang, Assistant
18   United States Attorney, counsel for the United Stated of America, and Rene L. Valladares,
19   Federal Public Defender, and Rebecca A. Levy, Assistant Federal Public Defender, counsel for
20   Michael Allen Souza, that the reply to the Government’s response to motion to dismiss due on
21   July 31, 2020, be vacated and continued and reset for August 31, 2020.
22          This Stipulation is entered into for the following reasons:
23          1.      The parties have entered into negotiation in resolving the case. Defense counsel
24   needs additional time before filing a reply.
25          2.      The defendant is in custody and agrees with the need for the continuance.
26          3.      The parties agree to the continuance and extension of time.
       Case 2:19-cr-00213-KJD-NJK Document 62 Filed 07/29/20 Page 2 of 3




 1        This is the second request for an extension of time.
 2        DATED this 29th day of July 2020.
 3
 4   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 5
 6      /s/ Rebecca A. Levy                          /s/ Brian Y. Whang
     By_____________________________               By_____________________________
 7   REBECCA A. LEVY                               BRIAN Y. WHANG
     Assistant Federal Public Defender             Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
         Case 2:19-cr-00213-KJD-NJK Document 62 Filed 07/29/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00213-KJD-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6                                                     (Docket No. 60)
     MICHAEL ALLEN SOUZA,
 7
                   Defendant.
 8
 9
10          For
            IT ISgood cause shown,
                  ORDERED    that thethe parties'
                                      reply       stipulation
                                            currently         to extend
                                                      due on Friday, Julytime, Docket
                                                                           31, 2020, beNo.
                                                                                        filed60,
                                                                                              and

11   continued
     is        to Monday,
        GRANTED.          August 31,
                    Defendant's      2020.
                                 reply to the United States' response to his motion to
12           shall bethis
     dismissDATED          ___nooflater
                       filed       July than
                                        2020.August 31, 2020.

13         IT IS SO ORDERED.
14         DATED: July 29, 2020.                 ____________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
15
16                                              _________________________________
                                                NANCY J. KOPPE
17
                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
